Citation Nr: 0906120	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin condition of 
the hands, and if so, should the reopened claim be granted.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet, to include as secondary to 
service connected diabetes mellitus, type II.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable evaluation for 
prostate cancer, status post prostatectomy.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from January 1964 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which, in 
pertinent part, denied entitlement to the benefits sought.

The Veteran testified at a June 2008 hearing before the 
undersigned Veterans Law Judge, held at the RO.  At that 
time, the Veteran expressed his disagreement with the initial 
noncompensable evaluation of his status post prostatectomy 
(due to prostate cancer), awarded in a January 2008 RO 
decision.  This disagreement placed the issue in appellate 
status and under the jurisdiction of the Board.  38 C.F.R. 
§ 20. 200.  The Board has recharacterized the issue as above 
for clarity.

The issues involving entitlement to service connection for a 
skin condition of the hands, PTSD, and tinnitus, as well as 
entitlement to an initial compensable evaluation for prostate 
cancer, status post prostatectomy, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a skin condition of the hands was 
denied in a March 1994 Board decision on the grounds that no 
nexus to service was shown for the currently diagnosed skin 
disability.

2.  Evidence received since March 1994 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.

3.  A currently diagnosed low back disability was not first 
manifest on active duty service or within the first post 
service year, and the preponderance of the evidence of record 
is against a finding that any currently diagnosed low back 
disorder is related to active duty service.

4.  Medical evidence of record establishes a current 
diagnosis of peripheral neuropathy of the hands and feet, and 
relates such to service connected diabetes mellitus, type II.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for a skin condition of the 
hands.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection of peripheral 
neuropathy of the hand and feet are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

There is no need to discuss VA's duties under the VCAA with 
respect to the claim to reopen a claim of service connection 
for a skin condition of the hands or the claim for service 
connection for peripheral neuropathy of the hands and feet, 
as the decision below represents a full grant of the benefits 
sought in those claims.  Even if there were some lapse VA's 
duties, given the positive outcome, such error was harmless 
as to these issues.

Regarding the claim for service connection for a low back 
disorder, legally adequate notice was provided in January 
2006 correspondence, prior to the initial adjudication of the 
issue.  This letter described the elements of a claim for 
service connection, noted the evidence and information 
necessary to substantiate the claim, and informed the Veteran 
of the respective responsibilities of VA and veteran in 
obtaining such.  The Board notes that the letter did not 
include information on VA policies and practices regarding 
assignment of effective dates and disability evaluations, but 
this error is harmless in light of the fact that service 
connection is being denied.  Since no effective dates or 
evaluations shall be assigned, any failure to discuss 
practices and policies for such is of no consequence.  

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent records of post-service treatment, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The duty to assist has been fully met in this case.  
VA has obtained all available, relevant service medical 
records; additional clinical treatment records identified by 
the Veteran are relevant only to the claim of service 
connection for a skin condition of the hand.  VA has also 
obtained Social Security Administration records.  The Veteran 
has submitted selected private treatment records and lay 
statements from family and friends.  The Board notes that the 
Veteran has submitted copies of VA outpatient treatment 
records.  With respect to the claim of service connection for 
a low back disability, current treatment records are not 
relevant in light of the basis for the denial, a lack of 
nexus to service, discussed in detail below.  Hence, VA need 
not obtain all VA treatment records to meet its duty to 
assist.  38 C.F.R. § 3.159(c)(2).

The Veteran has been scheduled for several VA examinations, 
but failed to report for examination in connection with the 
claims decided here.  He has not requested rescheduling or 
shown good cause for the failure to report.  The Veteran was 
afforded the opportunity to testify at a hearing before a 
Veterans law Judge in June 2008; at that hearing, and 
immediately after, the Veteran submitted additional medical 
evidence, along with a waiver of initial RO consideration.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.



New and Material Evidence to Reopen a Claim of
Service Connection for a Skin Disorder of the Hands

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was received in December 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for a skin disorder of the hands was most 
recently denied in a March 1994 Board decision, on the ground 
that no nexus to service was shown for the currently 
diagnosed disability.  The evidence consisted of service 
medical records, private treatment records showing a current 
diagnosis of psoriasis, a VA examination report showing 
diagnoses of psoriasis and dermatitis, and the transcript of 
a March 1992 Board hearing.  The Veteran contended at that 
time that he had been treated in service, as well as after by 
private physicians.  The Board determined that service 
medical records showed no in-service treatment or 
manifestation of a skin condition in service, and the Veteran 
was unable to provide medical records documenting post-
service treatment prior to 1989.

Since March 1994, the Veteran has submitted additional 
private treatment records and selected VA outpatient 
treatment records.  While private doctors have not noted or 
treated any dermatological complaints, in March 2008 a VA 
doctor noted a rash of the hands and elbows.  This evidence 
is new, in that it was created after March 1994, but it is 
not material, as it addresses an already established fact.  A 
current diagnosis was shown during the prior claim.

The Veteran has made further statements regarding his skin 
condition, both in correspondence and at the June 2008 Board 
hearing.  These statements are not new, as they repeat the 
allegations already considered in the March 1994 decision.  
Because they are cumulative and redundant of evidence already 
of record, they cannot support a reopening of the claim.

The Veteran has also submitted lay statements from his wife 
and two friends with whom he served.  One friend does not 
address a skin condition at all, while his wife's statement 
notes only current symptoms.  These are therefore not 
material.  The statement of Mr. REK, however, is new and 
material evidence sufficient to reopen the previously denied 
claim of service connection for a skin condition of the 
hands.  Mr. REK recalled that the Veteran wore gloves to 
protect his hands due to a skin condition during service.  
The credibility of the statement is presumed for purposes of 
reopening.  The statement was not previously of record, and 
directly bears on the question of a nexus to service.  The 
claim must be reopened.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a skin condition of the 
hands may be reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is a listed presumptive condition; VA 
records indicate the presence of degenerative changes of he 
lumbar spine on x-ray.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  The Veteran contends that 
his peripheral neuropathy is secondary to his service 
connected diabetes mellitus, type II.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Low Back Disorder

Here, VA and private treatment records establish the presence 
of a current low back disability.  October 1999 records from 
Dr. FD show treatment for lumbar radiculopathy.  Restricted 
range of motion of the low back was noted.  On a May 2007 VA 
genitourinary examination, the examiner noted that current x-
rays showed degenerative changes of the lower thoracic, 
lumbar, and sacral regions of the spine, with diminished disc 
space at L4-S1.  

At that time, the Veteran reported treatment for sciatica in 
the late 1960's.  At the June 2008 Board hearing, the Veteran 
testified that he injured his back in service while lifting 
supplies and equipment into a C-124 aircraft through a 
door/flap on the plane when the loading ramps were either not 
working or were closed.  He stated he had problems ever since 
then, and they grew progressively worse over time.  The 
Veteran's wife submitted an April 2008 statement to the 
effect that she was aware he had hurt his back while serving 
on a C-124, and that eventually the progression of his back 
problems forced his medical retirement from flying.

Service treatment records contained in the files consist of a 
series of examination reports from October 1962 through 
December 1973, covering the Veteran's period of active duty, 
as well as his time as an ROTC cadet and as a member of the 
Reserves.  At no time from October 1962 to December 1973 do 
the service treatment records indicate any subjective 
complaints of a back problem of any kind, nor do any 
examiners note any back condition.  

Similarly, although the Veteran alleges having received 
treatment over the years since service, he is unable to 
provide any private medical records of such, and when 
questioned at the hearing for additional information 
regarding treatment and providers from 1969 to the present, 
he constantly referred to his treatment for a skin problem of 
the hand, not his back.

The Board agrees that the Veteran has a current low back 
disability, as established in VA and private records.  The 
evidence does not, however, establish any disease or injury 
in service, or within the first post service year.  Service 
treatment records are negative, and the Veteran has been 
unable to identify any possible source of additional records 
either showing in service treatment or continuity of 
treatment since service.  The additional records he does 
identify, inpatient clinical records from Travis Air Force 
base, deal with a skin condition, and not the back.  While 
the Veteran and his wife report an in-service injury to the 
back aboard C-124 aircraft, the file contains no records of 
treatment or complaints of symptoms during service that could 
support a finding that the Veteran had a chronic back injury 
during service.  Moreover, the contention that the Veteran's 
current back problem stems from an inservice injury that left 
him with chronic residuals is rebutted by the complete 
absence of any corroborating medical evidence.  There is no 
contemporaneous treatment, and periodic examinations reveal 
no back complaints up to four years after the Veteran left 
active duty service.  The first evidence of any low back 
disability is in 1999, when Dr. FD's treatment records show 
complaints of lumbar radiculopathy.  The Board notes that the 
Veteran has failed to produce complete records which might 
show the origin of his complaints, and he has not provided a 
release to allow VA to obtain such on his behalf.  Further, 
there is no showing of degenerative changes until 2007, well 
beyond the one year presumptive period for arthritis.

The Board has considered the possibility of remanding this 
matter for additional development, specifically to obtain any 
records of ongoing treatment.  As noted above, however, the 
Board finds that additional development to obtain the most 
current VA treatment records would serve no useful purpose.  
At most, these records of ongoing treatment can only bolster 
the already established finding that the Veteran has a back 
disability.  While it is conceivable that a treating 
physician may express an opinion regarding a nexus between 
the current disability and service, any such opinion would be 
based solely on the Veteran's reports of in-service injury, 
which are not corroborated by the service treatment records 
on file.  Such a statement cannot support a grant of 
entitlement to service connection.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a medical opinion based on 
unsubstantiated history, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty needed for a service connection finding).

While the Veteran contends that his current back problem 
stems from an inservice injury that left him with chronic 
residuals, the Board finds that the preponderance of the 
evidence is against such a claim.  First, the Veteran's 
report of a back injury in service is the uncorroborated.  
Service treatment records show no complaints or findings of 
back problems.  Second, back problems are not shown for years 
after service.  There is no credible evidence of any low back 
disability prior to October 1999.  Third, while the Veteran 
as a current back disability,  there is no credible medical 
evidence linking such to service.  The claim remains denied.

Peripheral Neuropathy of the Hands and Feet

The Veteran contends that he currently has peripheral 
neuropathy of his hands and feet, and that this disability is 
related to his service connected diabetes mellitus, type II.  
The RO denied service connection, finding no currently 
diagnosed neuropathy disability.

A review of the claims file reveals that subsequent to the 
April 2006 rating decision and the most recent January 2008 
supplemental statement of the case, the Veteran submitted 
additional VA and private treatment records establishing both 
a current diagnosis of peripheral neuropathy of the hands and 
feet and a relationship between that diagnosis and service 
connected diabetes.

An April 2008 note from Dr. SLG, written on a prescription 
pad, states that the Veteran's peripheral neuropathy "is 
more likely than not caused by uncontrolled diabetes II."  A 
March 2008 VA progress note shows complaints of tingling and 
numbness in the tips of his fingers and toes.  Objective 
testing revealed decreased monofilament sensation in the 
fingertips and toes.  The doctor diagnosed neuropathy, and 
stated that such was related to diabetes, which had been 
present since 2004.  The Board notes that the claims file 
contains no medical evidence refuting the diagnosis or the 
relationship to a service connected disability.

Because the evidence of record now shows a current diagnosis 
of peripheral neuropathy of the hands and feet, and relates 
such to service connected diabetes, and there exists no 
competing evidence, the claim must be granted.




ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a skin condition of the 
hands is reopened.  To this extent only the benefit sought on 
appeal is allowed.

Service connection for a low back disorder is denied.

Service connection for peripheral neuropathy of the hands and 
feet is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

With regard to the remaining appeals, remand is required for 
compliance with VA's duty to assist under the VCAA, or to 
provide complete due process rights to the Veteran.

The VCAA provides that all relevant records in the possession 
of a Federal department or agency, to include VA treatment 
records and service treatment records, must be obtained, or a 
showing made as to why such records are not available.  
38 C.F.R. § 3.159(c)(2).  

Here, the Veteran has identified two sources of such records.  
He has repeatedly stated (including prior to the March 1994 
denial of service connection) that he was treated at Travis 
Air Force Base as a hospital inpatient for a skin condition 
of the hands.  Such clinical records are stored separately 
from the Veteran's own medical records, and should be 
requested separately through the PIES system to ensure that 
all possible avenues to obtaining complete service medical 
records are exhausted.

Further, the Veteran has submitted VA outpatient treatment 
records from VAMC Wilmington and associated clinics, and 
stated at his June 2008 hearing that he has received 
treatment at those VA facilities over a period of time.  The 
progress notes of record, covering a period of three months, 
indicate that there are additional treatment records in 
existence.  These records will address the questions of 
current disability, and may include medical opinions 
regarding the etiology of any currently diagnosed 
disabilities.  With regard to the PTSD claim, the outstanding 
records could possibly contain additional stressor 
information or details that could assist in verifying the 
stressful events the Veteran reported took place during 
service.  In the matter involving tinnitus, such records may 
establish the finding of a current disability or include an 
opinion linking a tinnitus disability to noise exposure 
experienced by the Veteran during service.  Outstanding 
records of ongoing treatment are pertinent to these issues, 
and such records should be obtained.  If it is not possible 
to obtain these records, it should be certified that no 
additional relevant records exist in the custody of VA.

The Board also notes that with regard to the tinnitus claim, 
the Veteran is competent to report symptoms of tinnitus, as 
this requires no specialized medical knowledge or training.  
Service records also establish the possibility of noise 
exposure during service from aircraft engines.  A VA 
examination is in order to obtain an opinion as to the likely 
etiology of the Veteran's reported tinnitus.

Finally, the Board notes that at the June 2008 hearing, the 
Veteran expressed his disagreement with the initial, 
noncompensable evaluation assigned for his service connected 
prostate cancer, offered testimony regarding the appropriate 
evaluation, and submitted documentary evidence in support of 
his allegations.  He maintains that he requires the use of 
absorbent materials following his prostatectomy.  The Board 
notes as well that the Veteran appears to have claimed 
service connection for his prostate cancer in 2005, prior to 
his surgery.  This would indicate that the Veteran should 
have been evaluated for a current, active cancer for some 
period prior to treatment, and not solely rated based on 
residuals.  The Board however, makes no finding here as to 
the properly assigned evaluation or any applicable stages of 
evaluation.  Based on the record contained in the claim file 
and currently before the Board, it does not appear that a 
statement of the case (SOC) has been issued regarding the 
evaluation of prostate cancer and its residuals.

The Board further notes, however, that upon review of VA's 
electronic administrative records, the Veteran filed a notice 
of disagreement with the RO in July 2008 regarding the 
assigned evaluation, and an SOC was issued that same month.  
The electronic record in fact reflects that the Veteran 
perfected his appeal in October 2008, and a supplemental 
statement of the case (SSOC) was issued in November 2008.  

The RO would not appear to have been able to consider all of 
the relevant evidence in conjunction with issuance of the SOC 
or SSOC, as it was, at least in part, created at the Board 
and maintained there.  Therefore, the issue of higher 
(compensable) initial disability rating for prostate cancer, 
status post prostatectomy must be remanded to the RO for 
issuance of a supplemental SOC (SSOC) to ensure that the 
Veteran has a full and fair opportunity to participate in the 
adjudication of his appeal.  38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient clinical treatment 
record from the Travis Air Force Base 
hospital regarding treatment for a skin 
condition.  The RO is encouraged to 
contact the Veteran to narrow down a time 
frame for the request if at all possible.

2.  Obtain complete VA treatment records 
from VAMC Wilmington and all associated 
clinics, as well as any other VA facility 
identified by the Veteran or in the 
record.

3.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should state 
whether a current diagnosis of tinnitus is 
warranted, and if so, whether it is at 
least as likely as not that such a 
disability is related to any aspect of the 
Veteran's period of service, including 
noise exposure as a pilot on active duty 
in the Air Force.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


